Name: Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  international trade;  management
 Date Published: nan

 1.3.86 No L 56/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol 2 thereto, Having regard to the proposal from the Commission, Whereas Article 9 of Protocol 2 concerning the Canary Islands and Ceuta and Melilla provides that the Council shall adopt, before 1 March 1986, the rules of origin to be applied to the trade referred to in Articles 2 , 3 , 4, 6 and 8 of that Protocol, (b) products originating in the Community :  products wholly obtained in the Community,  products obtained in the Community, in the manufacture of which, products other than those wholly obtained in the Community are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 ; (c) for the purpose of implementing subparagraph (a), Ceuta and Melilla and the Canary Islands shall be deemed to be one territory. 2 . For the purpose of implementing the first indent or paragraph 1 (a), when products wholly obtained in the Community undergo working or processing in Ceuta and Melilla or in the Canary Islands , they shall be deemed to have been wholly obtained in Ceuta and Melilla or in the Canary Islands . For the purpose of implementing the second indent of paragraph 1 (a), working or processing carried out in the Community shall be deemed to have been carried out in Ceuta and Melilla or in the Canary Islands when the products obtained undergo subsequent working or processing in Ceuta and Melilla or in the Canary Islands . This paragraph shall apply, subject to the condition that working or processing carried out in Ceuta and Melilla or in the Canary Islands exceeds the working or processing listed in Article 3 (3), and that the products concerned are transported in conformity with Article 5 . 3 . For the purpose of implementing the first indent of paragraph 1 (b), when products wholly obtained in Ceuta and Melilla or in the Canary Islands undergo working or processing in the Community, they shall be deemed to have been wholly obtained in the Community. For the purposes of implementing the second indent of paragraph 1 (b), working or processing carried out in Ceuta and Melilla or in the Canary Islands shall be deemed to have been carried out in the Community, when the products obtained undergo subsequent working, or processing in the Community. HAS ADOPTED THIS REGULATION : TITLE I Definition of the concept of originating products Article 1 1 . For the purpose of implementing the arrangements governing trade between the customs territory of the Community, hereinafter called 'the Community', Ceuta and Melilla and the Canary Islands and without prejudice to paragraphs 2 and 3 , on condition that they were transported in conformity with Article 5 , the following shall be considered as : (a) products originating in Ceuta and Melilla or in the Canary Islands :  products wholly obtained in Ceuta and Melilla or in the Canary Islands,  products obtained in Ceuta and Melilla or in the Canary Islands, in the manufacture of which, products other than those wholly obtained in Ceuta and Melilla or in the Canary Islands are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 ; 1.3.86 No L 56/2 Official journal of the European Communities processing specified in List A in Annex II, where the special provisions of that list apply ; (b) working or processing specified in List B in Annex HL 'Sections', 'Chapters' and 'headings' shall mean the Sections , Chapters and headings in the Customs Cooperation Council Nomenclature . 2 . When, for a given product obtained, a percentage rule limits in Lists A and B the value of the materials and parts which can be used, the total value of these materials and parts, whether or not they have changed heading in the course of the working, processing or assembly within the limits and under the conditions laid down in each of those two lists , may not exceed, in relation to the value of the product obtained, the value corresponding either to the common rate , if the rates are identical in both lists , or to the higher of the two if they are different. This paragraph shall apply subject to the condition that the working or processing carried out in the Community exceeds the working or processing referred to in Article 3 (3 ) and that the products concerned are transported in accordance with Article 5 . 4 . For the purpose of implementing the above paragraphs and provided that all the conditions laid down in those paragraphs are fulfilled, products obtained in the Canary Islands and in Ceuta and Melilla shall be deemed to originate in that territory where the last working or processing took place, provided that they were transported in accordance with Article 5 . For this purpose the working or processing referred to in Article 3 (3) shall not be considered as working or processing. 5 . The products set out in List C in Annex IV shall be temporarily excluded from the scope of this Regulation . Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products . Article 2 The following shall be considered as 'wholly obtained' in Ceuta and Melilla, in the Canary Islands or in the Community within the meaning of Article 1 ( 1 ), (2) and (3): 3 . For the purpose of implementing Article 1 , the following shall always be considered as insufficient working or processing to confer the status of originating product whether or not there is a change of heading : (a) operations to ensure the preservation of merchandise in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions , removal of damaged parts, and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making up of sets of articles), washing, painting, cutting up ; (c) (i) changes of packaging and breaking up and assembly of consignments ; (ii) simple placing in bottles, flasks, bags, cases , boxes , fixing on cards or boards, etc., and all other simple packaging operations ; (d) affixing marks, labels or other like distinguishing signs on products or their packaging ; (e) simple mixing of products, whether or not of different kinds , where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating ; (f) simple assembly of parts of articles to constitute a complete article ; (a) mineral products extracted from their soil or from their seabed ; (b) vegetable products harvested there ; (c) live animals born and raised there ; (d) products from live animals raised there ; (e) products obtained by hunting or fishing conducted there ; (f) products of sea fishing and other products taken from the sea by their vessels ; (g) products made aboard their factory ships exclusively from products referred to in subparagraph -(f) ; (h) used articles collected there fit only for the recovery of raw materials ; (i) waste and scrap resulting from manufacturing operations conducted there ; (j) goods produced there exclusively from products specified in subparagraphs (a) to (i). Article 3 1 . For the purpose of implementing the provisions of Article 1 the following shall be considered as sufficient working or processing : (a) working or processing as a result of which the goods obtained receive a classification under a heading other than that covering each of the products worked or processed, except, however, working or 1.3.86 Official Journal of the European Communities No L 56/3 (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals . Article 4 Where the Lists A and B referred to in Article 3 provide that goods obtained in Ceuta and Melilla, in the Canary Islands or in the Community shall be deemed to originate therein only if the value of the products worked or processed does not exceed a given percentage of the value of the goods obtained, the values to be taken into consideration for such a percentage shall be :  on the one hand, as regards products whose importation can be proved : their customs value at the time of importation ; as regards products of undetermined origin : the earliest ascertainable price paid for such products in the territory where manufacture takes place,  on the other hand, the ex-works price of the goods obtained, less internal taxes refunded or refundable on exportation . Article 5 1 . For the purpose of implementing Article 1 , orig ­ inating products whose transport is effected without entering territory other than that of the Community, Ceuta and Melilla and the Canary Islands are considered as transported directly from Ceuta and Melilla or from the Canary Islands to the Community or from the Community to Ceuta and Melilla or to the Canary Islands . However, goods originating in Ceuta and Melilla, in the Canary Islands or in the Community and constituting one single consignment may be transported through territories other than those referred to above with, should the occasion arise, transhipment or temporary warehousing in such territory, provided that the crossing of the latter territory is justified for geo ­ graphical reasons and that the goods have remained under the surveillance of the customs authorities in the country of transit or warehousing, that they have not entered into commerce of such countries nor been delivered for home use there and have not undergone operations other than unloading, reloading or any operation designed to maintain them in good condition . 2 . Evidence that the conditions referred to in paragraph 1 have been fulfilled shall be supplied to the responsible customs authorities in the Community, in Ceuta and Melilla or in the Canary Islands by the production of : (a) a through bill of lading issued in the exporting country covering the passage through the country of transit ; or (b) a certificate issued by the customs authorities of the country of transit :  giving an exact description of the goods,  stating the dates of unloading and reloading of the goods or of their embarkation, or disembar ­ kation where appropriate, identifying the ships used,  certifying the conditions under which the goods remained in the transit country; (c) or failing these, any substantiating documents . TITLE II Arrangements for administrative cooperation Article 6 1 . Evidence of originating status of products within the meaning of this Regulation is given by a movement certificate EUR.l of which a specimen is given in An ­ nex V. However, the evidence of originating status , within the meaning of this Regulation, of products which form the subject of postal consignments (including parcels), provided that they consist only of originating products and that the value does not exceed 4 000 ECU per consignment, may be given by a form EUR.2, of which a specimen is given in Annex VI . Up to and including 30 April 1987, the ECU to be used in any given national currency shall be the equivalent in that national currency of the ECU as at 1 October 1984 . For each successive period of two years thereafter it shall be the equivalent in that national currency of the ECU as at the first working day in October in the year immediately preceding that two-year period . Amounts in the national currency of the exporting State equivalent to the amounts expressed in this Article and in Article 17 in ECU shall be fixed by the exporting State and communicated to the other parties . When these amounts are more than the corresponding amounts fixed by the importing State, the importing State shall accept them if the goods are invoiced in the currency of the exporting State . If the goods are invoiced in the currency of another Member State of the Community, the importing State shall recognize the amount notified by the State concerned. 2 . Without prejudice to Article 3 (3), where, at the request of the person declaring the goods at the customs, a dismantled or non-assembled article falling within Chapters 84 or 85 of the Customs Cooperation Council Nomenclature is imported by instalments conditions laid down by the competent authorities, it shall be considered to be a single article and a movement certificate may be submitted for the whole article upon importation of the first instalment. 3 . Accessories, spare parts and tools dispatched with a piece of equipment, machine apparatus or vehicle which are part of the normal equipment and included in the 1.3.86No L 56/4 Official Journal of the European Communities price thereof or are not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicle in question . 4 . Sets in the sense of the General Rule 3 of the Customs Cooperation Council Nomenclature shall be regarded as originating when all component articles are originating products . Nevertheless, when a set is composed of originating and non-originating articles , the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set. Article 7 1 . A movement certificate EUR.l shall be issued by the customs authorities of the exporting State when the goods to which it relates are exported . It shall be made available to the exporter as soon as actual exportation has been effected or ensured. 2 . In exceptional circumstances a movement certificate EUR.l may also be issued after exportation of the goods to which it relates if it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances . In this case, the certificate shall bear a special reference to the conditions under which it was issued. 3 . A movement certificate EUR.1 shall be issued only upon a written request by the exporter. Such application shall be made on a form, a specimen of which is given in Annex V, which shall be completed in accordance with this Regulation . 4 . A movement certificate EUR.l may be issued only where it can serve as the documentary evidence required for the purpose of implementing the provisions governing trade between the Community, Ceuta and Melilla and the Canary Islands . 5 . Applications for movement certificates must be kept for at least two years by the customs authorities of the exporting State . Article 8 1 . The movement certificate EUR.l shall be issued by the customs authorities of the exporting State, if the goods can be considered originating products within the meaning of this Regulation. 2 . For the purpose of verifying whether the conditions stated in paragraph 1 have been met, the customs auth ­ orities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate . 3 . It shall be the responsibility of the customs auth ­ orities of the exporting State to ensure that the forms referred to in Article 9 are duly completed. In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude all possibility of fraudulent additions . To this end, the description of the goods must be indicated without leaving any blank lines . Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 4 . The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities . Article 9 Movement certificates EUR.l shall be made out on the form of which a specimen is given in Annex V. This form shall be printed in one or more of the official languages of the Community. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State , if they are handwritten they shall be completed in ink and in capital letters . Each certificate shall measure 210 x297 mm. A tolerance of up to plus 8 or minus 5 mm in the length may be allowed. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/mJ . It shall have a printed green guilloche pattern background making any fal ­ sification by mechanical or chemical means apparent to the eye . The exporting States may reserve the right to print the certificates themselves or may have them printed by approved printers . In the latter case , each certificate must include a reference to such approval. Each certificate must bear the name and address of the printer or a mark by which the printer can be identified . It shall also bear a serial number, either printed or not, by which it can be identified . Article 10 1 . Under the responsibility of the exporter, he or his authorized representative shall request the issue of a movement certificate EUR. 1 . 2 . The exporter or his representative shall submit with his request any appropriate supporting document proving that the goods to be exported are such as to qualify for the issue of a movement certificate EUR.l . Article 11 A movement certificate EUR.l must be submitted, within five months of the date of issue by the customs auth ­ orities of the exporting State, to the customs authorities of the importing State where the goods are entered . Article 12 Movement certificates EUR.l shall be submitted to customs authorities in the importing State, in accordance with the procedures laid down by that State . The said 1.3.86 Official Journal of the European Communities No L 56/5 authorities may require a translation of a certificate . They may also require the import declaration to be accompanied by a statement from the importer to the effect that the goods meet the conditions required for the implementation of the provisions governing trade between the Community, Ceuta and Melilla and the Canary Islands . Article 13 1 . A movement certificate EUR.l which is submitted to the customs authorities of the importing State after the final date for presentation specified in Article 11 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to reasons of force majeure or exceptional circumstances . 2 . In other cases of belated presentation, the customs authorities of the importing State may accept the cer ­ tificates where the goods have been submitted to them before the said final date . Article 14 The discovery of slight discrepancies between the statements made in the movement certificate EUR.l and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the cer ­ tificate null and void if it is duly established that the cer ­ tificate does correspond to the goods submitted. Article 15 It shall always be possible to replace one or more movement certificates by one or more certificates provided that this is done at the customs office where the goods are located . Article 16 Form EUR.2 , a specimen of which is given in Annex VI, shall be completed by the exporter or, under his responsibility, by his authorized representative . It shall be made out in one of the official languages of the Community and in accordance with the provisions of the domestic law of the exporting State . If it is handwritten it must be completed in ink and in capital letters . If the goods contained in the consignment have already been subject to verification in the exporting State by reference to the definition of the concept of originating products the exporter may refer to this check in the 'Remarks' box of form EUR.2 . Form EUR.2 shall measure 210 x 148 mm. A tolerance of up to plus 8 or minus 5 mm in the length may be allowed. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 64 g/m2 . The exporting States may reserve the right to print the forms themselves or may have them printed by approved printers . In the latter case each form must include a reference to such approval In addition, the form must bear the distinctive sign attributed to the approved printer and a serial number, either printed or not, by which it can Be identified. A form EUR.2 shall be completed for each postal consignment. These provisions do not exempt exporters from complying with any other formalities required by customs or postal regulations . Article 17 1 . Goods sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the production of a movement cer ­ tificate EUR.1 or the completion of a form EUR.2, provided that such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of these provisions , and where there is no doubt as to the veracity of such declaration . 2 . Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that, no commercial purpose in in view. Furthermore, the total value of these goods must not exceed 280 ECU in the case of small packages or 800 ECU in the case of the contents of travellers' personal luggage . Article 18 1 . Goods sent from the Community, from Ceuta and Melilla or from the Canary Islands for exhibition in another country and sold after the exhibition for import ­ ation into Ceuta and Melilla, into the Canary Islands or into the Community shall benefit on importation from the provisions governing trade between them on condition that the goods meet the requirements of this Regulation entitling them to be recognized as originating and provided that it is shown to the satisfaction of the customs authorities that : (a) an exporter has consigned these goods from the territory of the Community, from Ceuta and Melilla or from the Canary Islands to the country in which the exhibition is held and has exhibited them there ; (b) the goods have been sold or otherwise disposed of by that exporter to a consignee in Ceuta and Melilla, in the Canary Islands or in the Community; (c) the goods have been consigned during the exhibition or immediately thereafter to Ceuta and Melilla, to the Canary Islands or to the Community in the state in which they were sent for exhibition ; 1.3.86 No L 56/6 Official Journal of the European Communities (d) the goods have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition . 2 . A movement certificate EUR.l must be submitted to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the goods and the conditions under which they have been exhibited may be required. 3 . Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign goods, and during which the goods remain under customs control. Article 21 1 . When paragraphs 2 and 3 of Article 1 are applied for the issue of a movement certificate EUR.l , the competent customs office of the State requested to issue the certificate for products in the manufacture of which products coming from Ceuta and Melilla, the Canary Islands or the Community are used shall take into consideration the declaration of which specimens are given in Annex VII (A, B, C and D) given by the exporter in the State of provenance, either on the commercial invoice applicable to these goods, or on a supporting document further to that invoice or other commercial document relating to that shipment which describes the goods concerned in sufficient detail to enable them to be identified. 2 . The submission of the information certificate INF 4, issued under the conditions set out in Article 22 and of which a specimen is given in Annex VIII, may however be requested of the exporter by the customs office concerned with a view to checking the authenticity and accuracy of information given on the declaration provided for in paragraph 1 . Article 22 1 . The information certificate INF 4 concerning the goods taken into use shall be issued upon a written request from the exporter of these goods made out on the form of which a model is given in Annex IX, in the case foreseen in Article 21 (2), by the competent customs office of the State of provenance . 2 . The certificate shall be given or sent to the exporter who shall forward it to the buyer or to the customs office which has requested its submission . 3 . The application form shall be kept by the issuing office for at least two years . Article 23 All necessary steps shall be taken to ensure that goods traded under cover of a movement certificate EUR.l , and which in the course of transport use a free zone situated in their territory, are not replaced by other goods and that they do not undergo handling other than normal operations designed to prevent their deterio ­ ration . Article 24 In order to ensure the proper application of this Title, Spain and the other Member States shall assist each other, through their respective customs administrations , in checking the authenticity of movement certificates EUR.l and the accuracy of the information concerning the actual origin of the products concerned and the declarations by exporters on forms EUR.2 and the authenticity and accuracy of the information certificates INF 4 referred to in Article 21 . Article 19 1 . When a certificate is issued in accordance with Article 7 (2), after the goods to which it relates have actually been exported, the exporter must in the application referred to in Article 7 (3 ) :  indicate the place and date of consignment of the goods to which the certificate relates ;  certify that no movement certificate EUR.l was issued at the time of exportation of the goods in question, and state the reasons . 2 . The customs authorities may issue a movement certificate EUR.l retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file . Certificates issued retrospectively must be endorsed with one of the following phrases : 'NACHTRAGLICH AUSGESTELLT', 'DELIVRE A POSTERIORI', 'RILASCIATO A POSTERIORI', 'AFGEGEVEN A POSTERIORI', 'ISSUED RETROSPECTIVELY', 'UDSTEDT EFTERF0LGENDE', "EKAO0EN EK TON YITEPQN', 'EXPEDIDO A POSTERIORI', 'EMITIDO A POSTERIORI'. Article 20 In the event of the theft, loss or destruction of a movement certificate EUR.l , the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession . The duplicate issued in this way must be endorsed with one of the following words : 'DUPLIKAT', 'DUPLICATA', 'DUPLICATO', 'DUPLICAAT', 'DUPLICATE', 'ANTirPAOO', 'DUPLICADO', 'SEGUNDA VIA'. 1.3.86 Official Journal of the European Communities No L 56/7 Article 25 Penalties shall be imposed on any person who, in order to enable goods to be accepted as eligible for preferential treatment, draws up or causes to be drawn up, either a document which contains incorrect particulars for the purpose of obtaining a movement certificate EUR.l or a form EUR.2 containing incorrect particulars . Article 26 1 . Subsequent verification of movement certificates EUR.l and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2 . For the purpose of implementing paragraph 1 , the customs authorities of the importing State shall return the movement certificate EUR.l or the form EUR.2, or a photocopy thereof, to the customs authorities of the exporting State, giving, where appropriate, the reasons of form or substance for an inquiry. The invoice, if it has been submitted, or a copy thereof shall be attached to the form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said cer ­ tificate or the said form are inaccurate . If the customs authorities of the importing State decide to suspend execution of Title I of Protocol 2 annexed to the Act of Accession, pending the results of the verifi ­ cation, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 3 . The customs authorities of the importing State shall be informed of the results of the verification as soon as possible . These results must be such as to make it possible to determine whether the disputed movement certificate EUR.l or form EUR.2 applies to the goods actually exported, and whether these goods can, in fact, qualify for the application of the preferential arrangements . Article 27 The subsequent verification of the information certificate INF 4 referred to in Article 21 shall be carried out in the circumstances envisaged in Article 26 following a similar procedure to that envisaged in that Article . Article 28 The Annexes to this Regulation shall form an integral part thereof, Article 29 The endorsements referred to in Articles 19 and 20 shall be inserted in the 'Remarks' box of the certificate . Article 30 1 . Spain and the other Member States ahall take any measures necessary to enable movement certificates EUR.l and forms EUR.2 to be submitted, in accordance with Articles 11 and 12 from the day of entry into force of this Regulation. 2 . The certificates of type AE 1 and forms AE 2 may continue to be used for a period of 12 months from the entry into force of this Regulation . Article 31 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1986 . For the Council The President G. BRAKS No L 56/ 8 Official Journal of the European Communities 1.3.86 ANNEX I EXPLANATORY NOTES Note 1  Articles 1 and 2 The term 'the Community' shall also cover the territorial waters of the Member States of the Community. Vessels operating on the high seas, including factory ships, on which fish caught is worked or processed, shall be considered as part of the territory of the State to which they belong provided that they satisfy the conditions set out in Explanatory Note 6 . Note 2 -  Article 1 In order to determine whether goods originate in the Community, in Ceuta and Melilla or in the Canary Islands, it shall not be necessary to establish whether the electrical power, fuel, plant and equipment and machines and tools used to obtain finished goods or whether any products used in the course of production which do not enter and which were not intended to enter into the final composition of the goods originate in third countries or not. Note 3  Article 1 Where a percentage rule is applied in determining originating status of a product obtained in a Member State, in Ceuta and Melilla or in the Canary Islands, the value added by the working or processing referred to in Article 1 shall correspond to the ex-works price of the product obtained less the customs value of third products imported into the Community, into Ceuta and Melilla or into the Canary Islands . Note 4  Article 3 ( 1 ) and (2) and Article 4 The percentage rule constitutes, where the product obtained appears in List A, a criterion additional to that of change of heading for any non-originating product used . Note 5  Article 1 Packaging shall be deemed to form a whole with the goods contained therein . This provision, however, shall not apply to packaging which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature, apart from its function as packaging. Note 6  Article 2 (f) The terms 'their vessels' shall apply only to vessels : '  which sail under the flag of a Member State,  which are registered or recorded in a Member State or, with regard to Ceuta and Melilla or the Canary Islands, which are recorded on a permanent basis in the registers of the competent authorities at local level ('registros de base'). Where this recording is transferred from one region of Spain included in the customs territory of the Community to the Canary Islands or to Ceuta and Melilla, it will be deemed to be permanent one month after execution of the relevant administrative formalities ; in the case of a new transfer within a period of less than one year, the transfer shall be deemed to be permanent one year after execution of the said formalities,  which are owned to an extent of at least 50 % by nationals of the Member States or by a company with its head office in a Member State, of which the manager or managers, chairman of the board of directors or of the supervisory board and the majority of the members of such boards, are nationals of the Member States and of which, in addition in the case of partnerships or limited companies, at least half of the capital belongs to the Member States or to public bodies or nationals of the Member States,  of which at least 50 % of the crew, master and officers included, are nationals of the Member States . 1 . 3 . 86 Official Journal of the European Communities No L 56/9 Note 7  Article 4 'Ex-works price' shall mean the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the products used in manufacture . 'Customs value' shall be understood as meaning the customs value as determined in accordance with the Agreement on implementation of Article VII of the General Agreement of Tariffs and Trade done at Geneva on 12 April 1979 . Note 8  Article 24 The authorities consulted shall furnish any information concerning the conditions under which the product has been made, indicating especially the conditions under which the rules of origin have been respected. No L 56/ 10 Official Journal of the European Communities 1 . 3 . 86 ANNEX II LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of originating products on the products undergoing such operations, or conferring this status only subject to certain conditions Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked Salting, placing in brine, drying or smoking of meat and edible meat and edible meat offals of heading Nos 02.01 and 02.04 03.02 Drying, salting, placing in brine ; smoking of fish, whether cooked or not Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process 04.02 Milk and cream, preserved, con ­ centrated or sweetened Preserving, concentrating, or add ­ ing sugar to milk or cream of heading No 04.01 04.03 Butter Manufacture from milk or cream 04.04 Cheese and curd Manufacture from products of heading Nos 04.01 to 04.03 Freezing of vegetables07.02 Vegetables (whether or not cooked), preserved by freezing 07.03 Placing in brine or in other solutions of vegetables of heading No 07.01 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not fur ­ ther prepared Drying, dehydration, evaporation, cutting, grinding, powdering of vegetables of heading Nos 07.01 to 07.03 08.10 Freezing of fruitFruit (whether or not cooked), preserved by freezing, not con ­ taining added sugar 08.11 Placing in brine or in other solutions of fruit of heading Nos 08.01 to 08.09 Fruit provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuit ­ able in that state for immediate consumption 1.3.85 Official Journal of the European Communities No L 56/ 11 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 08.12 11.01 11.02 11.04 11.05 11.07 11.08 11.09 15.01 15.02 15.04 15.06 Fruit, dried, other than that falling , within heading Nos 08.01 to 08.05 Cereal flours Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled, but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole, rolled, flaked or ground Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 Flour, meal and flakes of potato Malt, roasted or not Starches ; inulin Wheat gluten, whether or not dried Lard, other pig fat and poultry fat, rendered or solvent-extracted Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus') obtained from those unrendered fats Fats and oils , of fish and marine mammals, whether or not refined Other animal oils and fats (including neat's-foot oil and fats from bones or waste) Drying of fruit Manufacture from cereals Manufacture from cereals Manufacture from dried leguminous vegetables of heading No 07.05 , products of heading No 07.06 or offruit of Chapter 8 Manufacture from potatoes Manufacture from cereals Manufacture from cereals of Chap ­ ter 10 , or from potatoes or other products of Chapter 7 Manufacture from wheat or wheat flours Manufacture from products of heading No 02.05 Manufacture from products of heading Nos 02.01 and 02.06 Manufacture from fish or marine mammals Manufacture from products of Chapter 2 No L 56/ 12 Official Journal of the European Communities 1.3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description ex 15.07 16.01 16.02 16.04 16.05 ex 17.01 ex 17.02 ex 17.02 ex 17.03 17.04 18.06 ex 19.02 Fixed vegetable oils , fluid or solid, crude , refined or purified, but not including chinawood oil, myrtle ­ wax, japan wax or oil of tung nuts, oleococca seeds or oiticia seeds ; also not including oils of a kind used in machinery or mechanical appliances or for industrial purposes other than the manufacture of edible products Sausages and the like, of meat, meat offal or animal blood Other prepared or preserved meat or meat offal Prepared or preserved fish, in ­ cluding caviar and caviar substitutes Crustaceans and molluscs, prepared or preserved Beet sugar and cane sugar, in solid form, flavoured or coloured Other sugars, in solid form, flav ­ oured or coloured Other sugars, in solid form, not flavoured or coloured ; sugar syrups, not flavoured or coloured ; artificial honey, whether or not mixed with natural honey ; caramel Molasses , flavoured or coloured Sugar confectionery, not containing cocoa Chocolate and other food prep ­ arations containing cocoa Malt extract Manufacture from products of Chapters 7 and 12 Manufacture from products of Chapter 2 Manufacture from products of Chapter 2 Manufacture from products of Chapter 3 Manufacture from products of Chapter 3 Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product Manufacture from any product Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product Manufacture from other products of Chapter 17 the value of which exceeds 30 % of the value of the finished product Manufacture from products of Chapter 17 the value of which exceeds 30 % of the value of the finished product Manufacture from products of heading No 11.07 1 . 3 . 86 Official Journal of the European Communities No L 56/ 13 Products obtained CCT heading No Description Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met ex 19.02 19.03 19.04 19.05 19.07 19.08 20.01 20.02 20.03 20.04 ex 20.05 20.06 Preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culi ­ nary purposes, containing less than 50 % by weight of cocoa Macaroni, spaghetti and similar products Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) Bread, ships' biscuits and other ordinary bakers' wares, not con ­ taining added sugar, honey, eggs, fats, cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing waf ­ ers , rice paper and similar products Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion Vegetables and fruit, prepared or preserved by vinegar or acetic acid with or without sugar, whether or not containing salt, spices or mus ­ tard Vegetables prepared or preserved otherwise than by vinegar or acetic acid Fruit preserved by freezing, con ­ taining added sugar Fruit, fruit peel and parts of plants, preserved by sugar (drained, glace or crystallized) \ Jams, fruit jellies, marmalades , fruit purges and fruit pastes, being cooked preparations, containing added sugar Fruit otherwise prepared or pre ­ served, whether or not containing added sugar or spirit : Manufacture from cereals and de ­ rivatives thereof, meat and milk, or in which the value of products of Chapter 17 used exceeds 30 % of the value of the finished product Manufacture from potato starch Manufacture from any product (') or in which the value of the pro ­ ducts of Chapter 17 used exceeds 30 % of the value of the finished product Manufacture from products of Chapter 11 Manufacture from products of Chapter 1 1 Preserving vegetables, fresh or frozen or preserved temporarily or preserved in vinegar Preserving vegetables, fresh or frozen Manufacture from products of Chapter 1 7 of which the value exceeds 30 % of the value of the finished product Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture from durum wheat (') This rule does not apply where the use of maize of the 'Zea indurata' type or durum wheat is concerned. No L 56/ 14 Official Journal of the European Communities 1.3.86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 20.06 (cont 'd) ex 20.07 ex 21.02 21.05 ex 21.07 22.02 22.06 22.08 22.09 22.10 A. Nuts B. Other fruits Fruit juices (including grape must), whether or not containing added sugar, but unfermented and not containing spirit Roasted chicory and extracts thereof Soups and broths in liquid, solid or powder form ; homogenized food preparations Sugar syrups, flavoured or coloured Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 Vermouths , and other wines of fresh grapes flavoured with aro ­ matic extracts Ethyl alcohol or neutral spirits , undenatured, of a strength or 80 ° or higher ; denatured spirits (in ­ cluding ethyl alcohol and neutral spirits) of any strength Spirits (other than those of heading No 22.08); liqueurs and other spiri ­ tuous beverages ; compound al ­ coholic preparations (known as 'concentrated extracts') for the manufacture of beverages Vinegar and substitutes for vinegar Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product . Manufacture from chicory roots, fresh or dried Manufacture from products of heading No 20.02 Manufacture from products of Chapter 17 of which the value exceeds 30 % of the value of the finished product Manufacture from fruit juices (') or in which the value of products of Chapter 17 used exceeds 30% of the value of the finished product Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05 Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05 Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05 Manufacture from products of heading No 08.04, 20.07, 22.04 or 22.05 Manufacture, without added sugar or spirit, in which the value of the constituent originating products of heading Nos 08.01 , 08.05 and 12.01 , represents at least 60 % of the value or the finished product (') This rule does not apply where fruit juices of pineapple , lime and grapefruit are concerned . 1 . 3 . 86 Official Journal of the European Communities No L 56/ 15 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 23.03 23.04 23.07 ex 24.02 ex 28.19 ex 28.38 30.03 31.05 32.06 32.07 ex 33.06 Residues from the manufacture of maize starch (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils Sweetened forage ; other pre ­ parations of a kind used in animal reeding Cigarettes, cigars , smoking tobacco Zinc oxide Aluminium sulphate Medicaments (including veterinary medicaments) Other fertilizers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Colour lakes Other colouring matter ; inorganic products of a kind used as fumi ­ nophores Aqueous distillates and aqueous solutions of essential oils , including such products suitable for medicinal uses Manufacture from maize or maize flour Manufacture from various products Manufacture from cereals and derived products, meat, milk, sugar and molasses Manufacture from products of heading No 79.01 Manufacture from materials of heading No 32.04 or 32.05 (') Mixing of oxides or salts of Chapter 28 with extenders such as barium sulphate, chalk barium carbonate ana satin white (') Manufacture from essential oils (terpeneless or not), concretes, ab ­ solutes or resinoids ( l) Manufacture from products of heading No 24.01 of which at least 70 % by quantity are originating products Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. No L 56/ 16 Official Journal of the European Communities 1.3.86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description Manufacture from maize or potatoes35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues ex 35.07 Prepared enzymes not specified or included elsewhere Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 37.01 Manufacture from products of heading No 37.02 (') Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paper ­ board or cloth 37.02 Film in rolls , sensitized , unexposed, perforated or not Manufacture from products of heading No 37.01 (') 37.04 Manufacture from products of heading No 37.01 or 37.02 (') Sensitized plates and film, exposed but not developed, negative or positive 38.11 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Disinfectants, insecticides, fungi ­ cides, rat poisons, herbicides , anti ­ sprouting products, plant growth regulators and similar products, put up in forms or packings for sale by retail or as preparations or as articles (for example, sulphur ­ treated bands, wicks and candles , fly-papers) 38.12 Prepared glazings, prepared dressings and prepared mordants, of a kind used in the textile , paper, leather or like industries Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 38.13 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Pickling preparations for metal sur ­ faces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materi ­ als ; preparations of a kind used as cores or coatings for welding rods and electrodes ex 38.14 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Anti-knock preparations, oxidation inhibitors , gum inhibitors , viscosity improvers, anti-corrosive pre ­ parations and similar prepared additives for mineral oils , excluding prepared additives for lubricants 38.15 Prepared rubber accelerators Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 1.3 . 86 Official Journal of the European Communities No L 56/ 17 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 38.17 38.18 ex 38.19 Preparations and charges for fire ­ extinguishers ; charged fire-ex ­ tinguishing grenades Composite solvents and thinners for varnishes and similar products Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries not elsewhere specified or included, excluding :  Fusel oil and dippel's oil  Naphthenic acids and their water-insoluble salts ; esters of naphthenic acids  Sulphonaphthenic acids and their water-insoluble salts ; esters of sulphonapthenic acids  Petroleum sulphonates, ex ­ cluding petroleum sulphonates of alkali metals , of ammonium or of ethanolamines, thiophen ­ ated sulphonic acids of oils obtained from bituminous minerals , and their salts  Mixed alkylbenzenes and mixed alkylnaphtnalenes  Ion exchangers  Catalysts  Getters for vacuum tubes  Refractory cements or mortars and similar compositions  Alkaline iron oxide for the purif ­ ication of gas  Carbon (excluding that in arti ­ ficial graphite of heading No 38.01 ) in metal-graphite or other compounds, in the form of small plates, bars or other semi-manu ­ factures  Sorbitol other than that of heading No 29.04  Ammoniaeal gas liquors and spent oxide produced in coal gas purification Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product No L 56/ 18 Official Journal of the European Communities 1 . 3 . 86 Products obtained CCT heading No Description Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met ex 39.02 ex 39.07 40.05 41.08 43.03 ex 44.21 ex 44.28 45.03 Polymerization products Articles of materials of the kinds described in headings Nos 39.01 to 39.06 with the exception of fans and hand screens , non-mechanical ; frames and handles therefor and parts of such frames and handles, and corset busks and similar sup ­ ports for articles of apparel or clothing accessories Plates , sheets and strip, of unvul ­ canized natural or synthetic rubber, other than smoked sheets and crepe sheets of heading No 40.01 or 40.02 ; granules of unvulcanized natural or synthetic rubber compounded ready for vulcani ­ zation ; unvulcanized natural or synthetic rubber, compounded before or after coagulation either with carbon black (with or without the addition of mineral oil), or with silica (with or without the addition of mineral oil), in any form, of a kind known as masterbatch Patent leather and imitation patent leather ; metallized leather Articles of furskin Complete wooden packing cases, boxes, crates, drums and similar packings excepting those made of ribreboard Match splints ; wooden pegs or pins for footwear Articles of natural cork \ Making up from furskin in plates, crosses and similar forms (heading No ex 43.02) (*) Manufacture from drawn wood Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used, except that of natural rubber, does not exceed 50 % of the value of the finished product Varnishing or metallizing of leather of headings Nos 41.02 to 41.06 (other than skin leather of crossed Indian sheep and Indian goat or kid, not further prepared than vegetable tanned, or if otherwise prepared obviously unsuitable for immediate use in the manufacture of leather articles) in which the value of the skin leather used does not exceed 50 % of the value of the finished product Manufacture from boards not cut to size Manufacture from products of heading No 45.01 (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 1 . 3 . 86 Official Journal of the European Communities No L 56/ 19 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description ex 48.07 48.14 48.15 ex 48.16 49.09 49.10 50.04 O 50.05 (') 50.07 O ex 50.07 (') Paper and paperboard, ruled, lined, or squared, but not otherwise printed, in rolls or sheets Writing blocks, envelopes, letter cards, plain postcards, corres ­ pondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stat ­ ionery Other paper and paperboard, cut to size or shape Boxes, bags and other packing containers, of paper or paperboard Picture postcards, Christmas and other picture greeting cards, printed by any process , with or without trimmings Calendars of any kind, of paper or paperboard, including calendar blocks Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale Yarn spun from noil or other waste silk, not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale Imitation catgut of silk Manufacture from products of heading No 49.1 1 Manufacture from products of heading No 49.11 Manufacture from paper pulp Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture from paper pulp Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture from products other than those of heading No 50.04 Manufacture from products of heading No 50.03 Manufacture from products of headings Nos 50.01 to 50.03 Manufacture from products of heading No 50.01 or of heading No 50.03 neither carded nor combed ( ) For yarn composed of two or more textile materials, the conditions shown in the list must also be met in respect of each of the headings under which yarns or the other textile materials of which the mixed yarn is composed would be classified. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 °/o of the total weight of textile materials incorporated . 1 . 3 . 86No L 56/20 Official Journal of the European Communities Products obtained CCT heading No Description Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met 50.09 O 51.01 C) 51.02 0) 51.03 (') 51.04 (2) 52.01 (l) 52.02 (J) 53.06 0) 53.07 C) Woven fabrics of silk, of noil or of other waste silk Yarn of man-made fibres (continu ­ ous), not put up for retail sale Monofil, strip (artificial straw and the like) ana imitation catgut, of man-made fibre materials Yarn of man-made fibres (continu ­ ous), put up for retail sale Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 Metallized yarn, being textile yarn spun with metal or covered with metal by any process Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel, as furnishingfabrics or the like Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Manufacture from products of heading No 50.02 or 50.03 Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products, from textile pulp or from natural textile fibres, or their waste, neither carded nor combed Manufacture from chemical products, from textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste Manufacture from products of heading No 53.01 or 53.03 Manufacture from products of heading No 53.01 or 53.03 (') For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased:  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having Deen inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 1.3.86 Official Journal of the European Communities No L 56/21 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 53.08 e; 53.09 ( »] 53.10C; 53.11 (*) 53.12 (2) 54.03 O 54.04 C) 54.05 O 55.05 O 55.06 (l) 55.07 f) 55.08 (J) 55.09 O Yarn of fine animal hair (carded or combed), not put up for retail sale Yarn of horsehair or of other coarse animal hair, not put up for retail sale Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale Woven fabrics of sheep's or lambs' wool or of fine animal hair Woven fabrics of horsehair or of other coarse animal hair Flax or ramie yarn, not put up for retail sale Flax or ramie yarn, put up for retail sale Woven fabrics of flax or of ramie Cotton yarn, not put up for retail sale Cotton yarn, put up for retail sale Cotton gauze Terry towelling and similar terry fabrics, of cotton Other woven fabrics of cotton Manufacture from raw fine animal hair of heading No 53.02 Manufacture from raw coarse animal hair of heading No 53.02 or from raw horsehair of heading No 05.03 Manufacture from materials of headings Nos 05.03 and 53.01 to 53.04 Manufacture from materials of headings Nos*43.01 to 53.05 Manufacture from products of headings Nos 53.02 to 53.05 or from horsehair of heading No 05.03 Manufacture either from products of heading No 54.01 neither carded nor combed or from products of heading No 54.02 Manufacture from materials of heading No 54.01 or 54.02 Manufacture from materials of heading No 54.01 or 54.02 Manufacture from materials of heading No 55.01 or 55.03 Manufacture from materials of heading No 55.01 or 55.03 Manufacture from materials of heading No 55.01 , 55.03 or 55.04 Manufacture from materials of heading No 55.01 , 55.03 or 55.04 Manufacture from materials of heading No 55.01 , 55.03 or 55.04 ( ) For yarn composed of two or more textile materials , the conditions shown in the list must also be met in respect of each of the headings under which yarns ot the other textile materials of which the mixed yarn is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. (2) For fabrics composed of two or more textile materials, the conditions shown in this list must also be met in respect of each of the headings under which fabric or the other textile materials of which the mixed fabric is composed would be classified . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 °/o of the total weight of textile materials incorporated. This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, fallingwithin headings Nos ex 51.01 and ex 58.07, 6  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a rum ot artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material. 1 . 3 . 86No L 56/22 Official Journal of the European Communities Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 56.01 56.02 56.03 56.04 56.05 (') 56.06 C) 56.07 (J) 57.06 C) ex 57.07 (') ex 57.07 (*] Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning Continuous filament tow for the manufacture of man-made fibres (discontinuous) Waste (including yarn waste and pulled or garnetted rags) of man ­ made fibres (continuous or discon ­ tinuous), not carded, combed or otherwise prepared for spinning Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning Yarn of man-made fibres (discon ­ tinuous or waste), not put up for retail sale Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale Woven fabrics of man-made fibres (discontinuous or waste) Yarn of jute or of other textile bast fibres of heading No 57.03 Yarn of true hemp Yarn of other vegetable textile fibres, excluding yarn of true hemp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from chemical products or textile pulp Manufacture from products of headings Nos 56.01 to 56.03 Manufacture from raw jute or from other raw textile bast fibres of heading No 57.03 Manufacture from true hemp, raw Manufacture from raw vegetable textile fibres of headings Nos 57.02 to 57.04 (*) For yarn composed of two or more textile materia^ the conditions shown in the list must also be met in respect of each of the headings under which yarns of the other textile materials of which the mixed yarn is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 °/o of the total weight of textile materials incorporated . (2) For fabrics composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07, , . . . .  to 30 % where the material in question is yarn of a width not exceeding . 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 1 . 3 . 86 Official Journal of the European Communities No L 56/23 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the stauts of originating products when the following conditions are met CCT heading No Description ex 57.07 57.10 0 ex 57.11 (2) ex 57.11 58.01 O 58.02 O 58.04 O Paper yarn Woven fabrics of jute or of other textile bast fabrics of heading No 57.03 Woven fabrics of other vegetable textile fibres Woven fabrics of paper yarn Carpets, carpeting and rugs, knot ­ ted (made up or not) Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schu ­ macks' and 'Karamanie' rugs and the like (made up or not) Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) Manufacture from products of Chap ­ ter 47, from chemical products, textile pulp or from natural textile fibres, discontinuous man-made fibres or their waste, neither carded nor combed Manufacture from raw jute, or from other raw textile bast fibres of heading No 57.03 Manufacture from materials of heading No 57.01 , 57.02, 57.04 or from coir yarn of heading No 57.07 Manufacture from' paper, from chemical products, textile pulp or from natural textile fibres, discon ­ tinuous man-made fibres or their waste Manufacture from materials of headings Nos 50.01 to 50.03 , 51.01 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 Manufacture from materials of headings Nos 50.01 to 50.03 , 51.01 , 53.01 to 53.05, 54.01 , 55.01 to 55.04, 56.01 to 56.03, 57.01 to 57.04 or from coir yarn of heading No 57.07 Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 , 57.01 to 57.04 or from chemical products or textile pulp (') For products composed of two or more textile materials, the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed : This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped falling within headings Nos ex 51.01 and ex 58.07, ' 6  30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . ( ) For fabricsL composed of two or more textile materials , the conditions shown in this list must also be met in respect of each of the headings under which fabric of the other textile materials of which the mixed fabric is composed would be classified . This rule, however, does not apply to any one or moremixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 , K 6  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 1 . 3 . 86No L 56/24 Official Journal of the European Communities Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 58.05 0) 58.06 O 58.07 O 58.08 0) 58.09 (') 58.10 59.01 (') ex 59.02 (') ex 59.02 0) Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp, without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yam (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics (but not including woven, knitted or chrocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or chrocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs Wadding and articles of wadding ; textile flock and dust and mill neps Felt and articles of felt, with the exception of needled felt, whether or not impregnated or coated Needled felt, whether or not impregnated or coated Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05, 54.01 , 55.01 to 55.04, 56.01 to 56.03 or from chemical products or textile pulp Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or from chemical products or textile pulp Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or - from chemical products or textile pulp Manufacture in which the value of the product used does not exceed 50 °/o of the value of the finished product Manufacture either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp or from fibre or continuous polypropylene filament of which the denomination of the filaments is less than 8 denier and of which the value does not exceed 40 % of the value of the finished product (') For products composed of two or more textile materials, the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed . This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 °/o where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 1.3 . 86 Official Journal of the European Communities No L 56/25 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 59.03 C) 59.04 (*.) 59.05 (') 59.06 0) 59.07 59.08 59.10 O ex 59.11 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated Twine, cordage, ropes and cables, plaited or not Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses Textile fabrics impregnated, coated, covered or laminated with pre ­ parations of cellulose derivatives or of other artificial plastic materials Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not Rubberized textile fabrics, other than rubberized, knitted or cro ­ cheted goods , with the exception of those consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses Manufacture either from natural fibres or from chemical products or textile pulp Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 Manufacture either from natural fibres or from chemical products or textile pulp or from coir yarn of heading No 57.07 Manufacture from yarn Manufacture from yarn Manufacture either from yarn or from textile fibres Manufacture from yarn (') For products composed of two or more textile materials, the conditions shown in columm 4 must be met in respect of each of the textile materials of which the mixed product is composed. This rule, however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated . This percentage shall be increased :  to 20 % where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex SI .01 and ex 58.07,  to 30 °/o where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having teen inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 1.3 . 86No L 56/26 Official Journal of the European Communities Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description ex 59.11 59.12 59.13 0) 59.15 0) 59.16 0) ex 59.17 0 ex 59.17 ex Chapter 60 C) Rubberized textile fabrics, other than rubberized knitted or crocheted goods, consisting of fabric of continuous synthetic textile fibres, or of fabric composed of parallel yarns of continuous synthetic textile fibres, impregnated or covered with rubber latex, containing at least 90 % by weight of textile materials and used for the manufacture of tyres or for other technical uses Textile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Textile hosepiping and similar tubing, with or without lining arm ­ our or accessories of other materials Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material Textile fabrics and textile articles, of a kind commonly used in machinery or plant, excluding polishing discs or rings, other than of felt Polishing discs or rings, other than of felt Knitted and crocheted goods , excluding knitted or crocheted goods obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from chemical products Manufacture from yarn Manufacture from single yarn Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp Manufacture from materials of headings Nos 50.01 to 50.03 , 53.01 to 53.05 , 54.01 , 55.01 to 55.04, 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp Manufacture from materials of headings Nos 50.01 to 50.03, 53.01 to 53.05 , 54.01 , 55.01 to 55.04 , 56.01 to 56.03 or 57.01 to 57.04 or from chemical products or textile pulp Manufacture from yarn or from waste fabrics or rags of heading No 63.02 Manufacture from natural fibres, carded or combed, from materials of headings Nos 56.01 to 56.03 from chemical products or textile pulp (') For products composed of two or more textile materials, the conditions shown in column 4 must be met in respect of each of the textile materials of which the mixed product is composed . This rule , however, does not apply to any one or more mixed textile materials whose weight does not exceed 10 % of the total weight of textile materials incorporated. This percentage shall be increased :  to 20 °/d where the material in question is yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped, falling within headings Nos ex 51.01 and ex 58.07 ,  to 30 % where the material in question is yarn of a width not exceeding 5 mm formed of a core consisting either of a thin strip of aluminium or of a film of artificial plastic material whether or not covered with aluminium powder, this core having been inserted and glued by means of a transparent or coloured glue between two films of artificial plastic material . 1 . 3 . 86 Official Journal of the European Communities No L 56/27 Products obtained Working or processing that does not confer the status of originating products Working or processing that . confers the status of originating products when the following conditions are met CCT heading No Description ex 60.02 ex 60.03 ex 60.04 ex 60.05 ex 60.06 ex 61.01 ex 61.01 ex 61.02 ex 61.02 ex 61.02 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubber ­ ized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to snape) Stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Under garments, knitted or crochet ­ ed, not elastic or rubberized, ob ­ tained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Outer garments and other articles, knitted or crocheted, not elastic or rubberized, obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Other articles, knitted or crocheted, elastic or rubberized (including elas ­ tic knee-fcaps and elastic stockings), obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Men's and boys' outer garments excluding fire-resistant equipment of cloth covered by foil of alu ­ minized polyester Fire-resistant equipment of cloth covered by foil of aluminized polyester Women's , girls' and infants' outer garments, not embroidered, ex ­ cluding fire-resistant equipment of cloth covered by foil of aluminized polyester Fire-resistant equipment of cloth covered by foil of aluminized polyester Women's, girls' and infants' outer garments, embroidered Manufacture from yarn (') Manufacture from yarn (') Manufacture from yarn (') Manufacture from yarn (') Manufacture from yarn (') Manufacture from yarn (') (2) Manufacture from uncoated cloth of which the value does not exceed 40 % of the value of the finished product O (2) Manufacture from yarn (*) (2) Manufacture from uncoated cloth of which the value does not exceed 40 % of the value of the finished product (') (2) Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') (') Trimmings and accessories (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of all the textile materials incorporated . O These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. No L 56/28 Official Journal of the European Communities 1.3 . 86 Products obtained CCT heading No Description Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met 61.03 61.04 ex 61.05 ex 61.05 ex 61.06 ex 61.06 61.07 61.09 ex 61.10 Men's and boy's under garments, including collars, shirt fronts and cuffs Women's, girls' and infants' under garments Handkerchiefs, not embroidered Handkerchiefs, embroidered Shawls, scarves, mufflers, mantillas, veils and the like, not embroidered Shawls, scarves, mufflers, mantillas, veils and the like, embroidered Ties, bow ties and cravats Corsets, corset-belts , suspender ­ belts , brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic Gloves, mittens, mitts , stockings, socks and sockettes, not being knitted or crocheted goods excluding fire-resistant equipment of cloth covered by foil of aluminized polyester Manufacture from yarn (') (2) Manufacture from yarn (') (2) Manufacture from unbleached single yarnOOO Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') Manufacture from unbleached single yarn of natural textile fibres or discontinuous man-made fibres or their waste or from chemical products or textile pulp (') (2) Manufacture from fabrics, not em ­ broidered, the value of which does not exceed 40 % of the value of the finished product (') Manufacture from yarn (') (2) Manufacture from yarn (') (2) Manufacture from yarn (') (2) (') Trimmings and accessories used (excluding linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of the textile materials incorporated . (*) These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. (3) For products obtained from two or more textile materials, this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 % of the total weight of all the textile materials incorporated . 1 . 3 . 86 Official Journal of the European Communities No L 56/29 I'roducts obtained CCT heading No Description Working or processing that doesnot confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met ex 61.10 ex 61 . Il ­ ex 61.11 62.01 ex 62.02 ex 62.02 62.03 62.04 62.05 64.01 Fire-resistant equipment of cloth covered by foil of aluminized polyester Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets), with the exception of collars, tuck ­ ers , fallals , bodice-fronts, jabots, cuffs , flounces, yokes and similar accessories and trimmings for women's and girls' garments, em ­ broidered Collars, tuckers, fallals , bodice ­ fronts, jabots, cuffs , flounces, yokes and similar accessories and trimmings for women's and girls' garments, embroidered  Travelling rugs and blankets Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles ; not embroidered Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles ; embroid ­ ered Sacks and bags, of a kind used for the packing of goods Tarpaulins, sails, awnings, sunblinds, tents and camping goods Other made up textile articles (including dress patterns) excluding fans and hand-screens, non ­ mechanical ; frames and handles therefor and parts of such frames and handles Footwear with outer soles and up ­ pers of rubber or artificial plastic material Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal Manufacture from uncoated cloth of which the value does not exceed 40 °/o of the value of the finished pro ­ duct (l) o Manufacture from yarn (') (2) Manufacture from fabrics not em ­ broidered, the value ofwhich does not exceed 40 % of the value of the finished products (') Manufacture from unbleached yarn of Chapters 50 to 56 (2) (5) Manufacture from unbleached single yarn (2) 0 Manufacture from fabrics, not embroidered, the value of which does not exceed 40 % of the value of the finished product Manufacture from chemical products, textile pulp or from natural textile fibres, aicontinuous man-made fibres or their waste (2) (J) Manufacture from single unbleached yarn Of) Manufacture in which the value of the products used does not exceed 40% of the value of the finished product ^ ) Trimmings and accessories used (excluding^ linings and interlining) which change tariff heading do not remove the originating status of the product obtained if their weight does not exceed 10 % of the total weight of the textile materials incorporated. O These provisions do not apply where the products are obtained from printed fabric in accordance with the conditions shown in List B. ( ) For products obtained from two or more textile materials, this rule does not apply to one or more of the mixed textile materials if its or their weight does not exceed 10 °/o or the total weight of all the textile materials incorporated . 1.3 . 86No L 56/30 Official Journal of the European Communities Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 64.02 64.03 64.04 65.03 65.05 66.01 ex 70.07 Footwear with outer soles of leather or composition leather footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic mater ­ ial Footwear with outer soles of wood or of cork Footwear with outer soles of other materials Felt hats and other felt headgear, being headgear made from the felt hoods and plateaux falling within heading No 65.01 , whether or not lined or trimmed Hats and other headgear (including hair nets), knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Cast, rolled, drawn or blown glass (including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved) whether or not surface ground or polished ; multiple-walled insulating glass Manufacture from assemblies of up ­ pers affixed to inner soles or to other sole components, but without outer soles, of any material except metal Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal Manufacture from assemblies of uppers affixed to inner soles or to other sole components, but without outer soles, of any material except metal Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 Manufacture from textile fibres Manufacture either from yarn or from textile fibres Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 1.3 . 86 Official Journal of the European Communities No L 56/31 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 70.08 70.09 71.15 73.07 73.08 73.09 73.10 73.11 73.12 73.13 73.14 Safety glass consisting of toughened or laminated glass , shaped or not Glass mirrors (including rearview mirrors), unframed, framed or backed Articles consisting of, or incor ­ porating, pearls, precious or semi ­ precious stones (natural , synthetic or reconstructed) Blooms, billets , slabs and sheet bars (including tinplate bars), of iron or steel ; pieces roughly shaped by forging, of iron or steel Iron or steel coils for re-rolling Universal plates of iron or steel Bars and rods (including wire rod), of iron or steel , hot-rolled, forged, extruded, cold-formed, or cold ­ finished (including precision-made); hollow mining drill steel Angles, shapes and sections, of iron or steel , not-rolled, forged, ex ­ truded, cold-formed or cold ­ finished ; sheet piling of iron or steel , whether or not drilled, punched or made from assembled elements Hoop and strip, of iron or steel , hot-rolled or cold-rolled Sheets and plates, of iron and steel, hot-rolled or cold-rolled Iron or steel wire, whether or not coated, but not insulated Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 Manufacture from drawn, cast or rolled glass of headings Nos 70.04 to 70.06 Manufacture from products of heading No 73.06 Manufacture from products of heading No 73.07 Manufacture from products of headings Nos 73.07 to 73.08 Manufacture from products of heading No 73.07 Manufacture from products of headings Nos 73.07 to 73.10, 73.12 or 73.13 Manufacture from products of headings Nos 73.07 to 73.09 or 73.13 Manufacture from products of headings Nos 73.07 to 73.09 Manufacture from products of heading No 73.10 Manufacture in which the value of the products used does not exceed 50 °/o of the value of the finished product (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. Official Journal of the European Communities 1 . 3 . 86No L 56/32 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 73.16 73.18 74.03 74.04 74.05 74.06 74.07 74.08 Railway and tramway track con ­ struction material of iron or steel , the following : rails , check-rails , switch blades, crossings (or frogs), crossing pieces, point rods, rack rails , sleepers, fish-plates, chairs , chair wedges, sole plates (base plates), rail clips, bed-plates, ties and other materials specialized for joining or fixing rails Tubes and pipes and blanks there ­ for, of iron (other than of cast iron) or steel , excluding high-pressure hydro-electric conduits Wrought bars, rods, angles, shapes and sections, of copper ; copper wire Wrought plates, sheets and strip, of copper Copper foil (whether or not embossed, cut to shape, perforated, coated , printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm Copper powders and flakes Tubes and pipes and blanks there ­ for, of copper ; hollow bars of copper Tube and pipe fittings (for example, joints , elbows, sockets and flanges), of copper Manufacture from products of heading No 73.06 Manufacture from products of headings Nos 73.06 and 73.07 or heading No 73.15 in the forms specified in headings Nos 73.06 and 73.07 Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ( l) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 1.3 . 86 Official Journal of the European Communities No L 56/33 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 74.10 74.11 74.15 74.16 74.17 74.18 74.19 75.02 75.03 Stranded wire, cables , cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables Gauze, cloth, grill , netting, fencing, reinforcing fabric and similar ma ­ terials (including endless bands), of copper wire ; expanded metal , of copper Nails , tacks, staples, hook-nails , spiked cramps, studs, spikes and drawing pins, of copper, or of iron or ; steel with heads of copper; bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, and screws (including screw hooks and screw rings) of copper ; rivets, cotters, cotter-pins, washers and spring washers, of copper Springs, of copper Cooking and heating apparatus of a kind used for domestic purposes, not electrically operated, and parts thereof, of copper Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of copper Other articles of copper Wrought bars, rods, angles, shapes and sections, of nickel ; nickel wire Wrought plates, sheets and strip, of nickel ; nickel foil ; nickel powders and flakes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (*) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (l) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (-) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (x) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. Official Journal of the European Communities 1.3 . 86No L 56/34 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 75.04 75.05 75.06 76.02 76.03 76.04 76.05 76.06 76.07 Tubes and pipes and blanks there ­ for, of nickel ; hollow bars, and tube and pipe fittings (for example, joints , elbows, sockets and flanges), of nickel Electro-plating anodes , of nickel , wrought or unwrought, including those produced by electrolysis Other articles of nickel "Wrought bars, rods, angles, shapes and sections, of aluminium ; alu ­ minium wire Wrought plates, sheets and strip, of aluminium Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding any backing) not exceeding 0,20 mm Aluminium powders and flakes Tubes and pipes and blanks there ­ for, of aluminium ; hollow bars of aluminium Tube and pipe fittings (for example, joints, elbows, sockets and flanges), of aluminium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50% of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 °/o of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 1 . 3 . 86 Official Journal of the European Communities No L 56/35 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 76.08 76.09 76.10 76.11 76.12 76.15 76.16 77.02 Structures and parts of structures (for example, hangars and other buildings, bridges and bridge ­ sections, towers, lattice masts, roofs, roofing frameworks, door and window frames, balustrades, pillars and columns), of aluminium ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of aluminium Reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of aluminium of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment Casks, drums, cans, boxes and similar containers (including rigid and collapsible tubular containers), of aluminium, of a description commorily used for the conveyance or packing of goods Containers, of aluminium, for compressed or liquefied gas Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insu ­ lating electric wires and cables Articles of a kind commonly used for domestic purposes, sanitary ware for indoor use, and parts of such articles and ware, of alumin ­ ium Other articles of aluminium Wrought bars, rods, angles, shapes adn sections, of magnesium ; magnesium wire ; wrought plates, sheets and strip, of magnesium; magnesium foil ; raspings and shavings of uniform size, powders and flakes, of magnesium ; tubes and pipes and blanks therefor, of magnesium ; hollow bars of magne ­ sium ; other articles of magnesium Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 °/o of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product No L 56/36 Official Journal of the European Communities 1.3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing thatconfers the status of originating products when the following conditions are met CCT heading No Description 78.02 78.03 78.04 78.05 78.06 79.02 79.03 79.04 79.06 Wrought bars, rods, angles, shapes and sections, of lead ; lead wire Wrought plates, sheets and strip, of lead Lead foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material) of a weight (excluding any backing) not exceeding 1,7 kg/ml ; lead powders and flakes Tubes and pipes and blanks there ­ for, of lead ; nollow bars, and tube and pipe fittings (for example, joints , elbows, sockets, flanges and S-bends), of lead Other articles of lead Wrought bars , rods, angles, shapes and sections, of zinc; zinc wire Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes Tubes and pipes and blanks there ­ for, of zinc ; nollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of zinc Other articles of zinc Manufacture in which the value ofthe products used does not exceed 50 % of the value of the finished product (x) Manufacture in which the value ofthe products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product ( l) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. 1 . 3 . 86 Official Journal of the European Communities No L 56/37 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 80.02 80.03 80.04 80.05 82.05 82.06 ex Chapter 84 Wrought bars, rods, angles, shapes and sections, of tin ; tin wire Wrought plates, sheets and strip, of tin Tin foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a weight (excluding any backing) not exceeding 1 kg/m1 ; tin powders and flakes Tubes and pipes and blanks there ­ for, of tin ; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of tin Interchangeable tools for hand tools, for machine tools or for power-operated hand tools (for example, for pressing, stamping, drilling, tapping, threading, boring, broaching, milling, cutting, turning, dressing, morticing or screw ­ driving), including dies for wire drawing, extrusion dies for metal , and rock drilling bits Knives and cutting blades, for machines or for mechanical ap ­ pliances Boilers , machinery and mechanical appliances and parts thereof, excluding refrigerators and refri ­ gerating equipment (electrical and other) (No 84.15) and sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without nlotor or 1.7 kg including the motor (No ex 84.41 ) Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (') Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (') Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product (2) (') These provisions do not apply where the products are obtained from products which have acquired the status of originating products in accordance with the conditions laid down in List B. (J) These provisions shall not apply to fuel elements of heading No 84.59 until 31 December 1988 . No L 56/38 Official Journal of the European Communities 1 . 3 . 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description 84.15 ex 84.41 ex Chapter 85 85.14 Refrigerators and refrigerating equipment (electrical and other) Sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor Electrical machinery and equip ­ ment ; parts thereof; excluding pro ­ ducts of heading No 85.14 or 85.15 Microphones and stands therefor ; loudspeakers ; audio-frequency elec ­ tric amplifiers Working, processing or assembly in which the value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts Working, processing or assembly in which the value of tne non-originating materials and parts used does not exceed 40% of the value of the finished product, and provided that :  at least 50 % in value of the materials and parts (l) used for the assembly of the head (motor excluded) are originating products and  the thread tension, crochet and zigzag mechanisms are originating products Working, processing or assembly in which tne value of tne non-originating material and parts used do not exceed 40 % of the value of the finished pro ­ duct Working, processing or assembly 1 in which the value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that : at least 50 % in value of the materials and parts (*) used are originating products , and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product O (') In determining the value of products, materials and parts , the following must be taken into account : (a) in respect of originating products , materials and parts , the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . (2) This percentage is not cumulative with the 40 %. 1 . 3 . 86 Official Journal of the European Communities No L 56/39 . Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 85.15 Chapter 86 ex Chapter 87 87.09 ex Chapter 90 Radiotelegraphic and radiotele ­ phonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including rec ­ eivers incorporating sound record ­ ers or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote-control apparatus Railway and tramway locomotives, rolling-stock and parts thereof; rail ­ way and tramway track fixtures and fittings ; traffic signalling equip ­ ment of all kinds (not electrically powered) Vehicles, other than railway or tramway rolling-stock, and parts thereof, excluding products of heading No 87.09 Motor-cycles, auto-cycles and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars of all kinds Optical , photographic, cinemato ­ graphic, measuring, checking, pre ­ cision, medical and surgical in ­ struments and apparatus and parts thereof, excluding products of headings Nos 90.05 , 90.07 (except electrically ignited flashbulbs), 90.08 , 90.12 and 90.26 Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the materials and parts (') used are originating products, and  the value of the non-originating transistors used does not exceed 3% of the value of the finished product (2) Working, processing or assembly in which tne value of the materials and parts used does not exceed 40 % of the value of the finished product Working, processing or assembly in which tne value of the materials and parts used does not exceed 40 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts Working, processing or assembly in which tne value of the materials and parts used does not exceed 40 % of the value of the finished product (') In determining the value of products, materials and parts, the following must be taken into account : a) in respect of originating products, materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out; b) in respect of other products, materials and parts , the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . (J) This percentage is not cumulative with the 40 %. No L 56/40 Official Journal of the European Communities 1.3.86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 90.05 90.07 90.08 90.12 90.26 Refracting telescopes (monocular and binocular), prismatic or not Photographic cameras ; photo ­ graphic flashlight apparatus and flashbulbs other than discharge lamps of heading No 85.20, with the exception of electrically ignited flashbulbs Cinematographic cameras , projec ­ tors, sound recorders and sound reproducers but not including re ­ recorders or film editing apparatus ; any combination of these articles Compound optical microscopes, whether or not provided with means for photographing or projecting the image Gas, liquid and electricity supply or production meters ; calibrating meters therefor Working, processing or assembly in which tne value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50% in value of the materials and parts (') used are originating pro ­ ducts Working, processing or assembly in which tne value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 5C % in value of the materials and parts (') used are originating pro ­ ducts Working, processing or assembly in which tne value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts ( l) used are originating pro ­ ducts Working, processing or assembly in which tne value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (*) used are originating pro ­ ducts Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at - least 50 % in value of the materials and parts (l) used are originating pro ­ ducts (') In determining the value of products , materials and parts, the following must be taken into account : (a) in respect of originating products , materials and parts, the first verifiable price paid , or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products , materials and parts , the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . 1.3 . 86 Official Journal of the European Communities No L 56/41 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers tne status of originating products when the following conditions are met CCT heading No Description ex Chapter 91 91.04 91.08 ex Chapter 92 92.11 Clocks and watches and parts thereof, excluding products of heading No 91.04 or 91.08 Other clocks Clock movements, assembled Musical instruments, sound recor ­ ders or reproducers, television image and sound recorders or repro ­ ducers ; parts and accessories of such articles , excluding products of heading No 92.11 Gramophones, dictating machines and other sound recorders or repro ­ ducers, including record-players and tape decks, with or without sound-neads ; television image and sound recorders or reproducers * Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product Working, processing or assembly in which tne value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts Working, processing or assembly in which tne value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating pro ­ ducts Working, processing or assembly in which tne value of the materials and parts used does not exceed 40 % of the value of the finished product Working, processing or assembly in which the value of tne non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the ma ­ terials and parts (') used are orig ­ inating products, and  the value of the non-originating transistors used does not exceed 3 % of the value of the finished product (2) (') In determining the value of products, materials and parts the following must be taken into account : (a) in respect of originating products, materials and parts , the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products, materials and parts, the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . O This percentage is not cumulative with the 40 °/o . No L 56/42 Official Journal of the European Communities 1 . 3 , 86 Products obtained Working or processing that does not confer the status of originating products Working or processing that confers trie status of originating products when the following conditions are met CCT heading No Description Chapter 93 96.01 97.03 98.01 98.08 Arms and ammunition ; parts thereof Other brooms and brushes (including brushes of a kind used as parts of machines) ; paint rollers ; squeegees (other than roller squeegees) and mops Other toys ; working models of a kind used for recreational purposes Buttons and button moulds, studs, cuff-links, and press fasteners, including snap-fasteners and press ­ studs, blanks and parts of such articles Typewriter and similar ribbons, whether or not on spools ; inkpads, with or without boxes Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product 1 . 3 . 86 Official Journal of the European Communities No L 56/43 ANNEX III LIST B List of working or processing operations which do not result in a change of tariff heading, but which do confer the status of 'originating products' on the products undergoing such operations Finished products Working or processing that confers the status ol originating products CCT heading No Description Shellac, seed lac, stick lac and other lacs ; natural gums, resins, gum-resins and balsams Fatty alcohols Beet sugar and cane sugar, in solid form, flavoured or coloured Lactose, glucose, maple or other sugars, in solid form, flavoured or coloured Incorporation of non-originating materials and parts in boilers, machinery, mechanical appliances, etc., of Chapters 84 to 92 in boilers and radiators of heading No 73.37 and in the products contained in headings Nos 97.07 and 98.03 does not make such products lose their status of originating products, provided that the value of these products does not exceed 5 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 50 % of the value of the finished product Manufacture from fatty acids Manufacture from beet sugar and cane sugar in solid form without flavouring or colouring of which the value does not exceed 30 % of the value of the finished product Manufacture from other sugars in solid form without flavouring or colouring of which the value does not exceed 30 % of the value of the finished product Manufacture from products without flavouring or colouring , of which the value does not exceed 30 % of the value of the finished product Manufacture from mustard flour Manufacture from alcohol deriving exclusively from the distillation of cereals and in which the value of the non-originating constituent products does not exceed 15 % of the value of the finished product Sawing into slabs or sections, polishing, grinding and cleaning of marble, including marble not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm Sawing of granite, porphyry, basalt, sandstone and other building stone, including such stone not further worked than roughly split, roughly squared or squared by sawing, of a thickness exceeding 25 cm Calcination of unworked dolomite Molasses, flavoured or coloured Prepared mustard Whisky of an alcoholic strength of less than 50c 13.02 ex 15.10 ex 17.01 ex 17.02 ex 17.03 ex 21.03 ex 22.09 ex 25.15 ex 25.16 ex 25.18 ex 25.19 Marble squared by sawing, of a thickness not exceeding 25 cm Granite, porphyry, basalt, sandstone and other monumental and building stone, squared by sawing, of a thickness not exceeding 25 cm Calcined dolomite ; agglomerated dolomite (includ ­ ing tarred dolomite) Other magnesium oxide, whether or not chemically pure Manufacture from natural magnesium carbonate (mag ­ nesite) No L 56/44 Official Journal of the European Communities 1 . 3 . 86 Products obtained Working or processing that confers the status of originating productsCCT heading No Description ex 25.19 ex 25.24 ex 25.26 ex 25.32 ex Chapters 28 to 37 ex 28.11 ex 32.01 ex 33.01 ex 35.07 ex Chapter 38 ex 38.05 ex 38.07 ex 38.09 ex Chapter 39 ex 39.02 ex 40.01 ex 40.07 Natural magnesium carbonate (magnesite), whether or not calcined, other than magnesium oxide, crushed and put into hermetically sealed containers Natural asbestos fibres Milled and homogenized mica waste Earth colours , calcined or powdered Products of the chemical and allied industries excluding sulphuric anhydride (ex 28.13), tannins (ex 32.01 ), essential oils , resinoids and: terpenic by ­ products (ex 33.01 ), prepared enzymes not else ­ where specified or included (ex 35.07) Sulphuric anhydride Tannins (tannic acids), including water-extracted gall-nut tannin, and their salts , ethers, esters and other derivatives Essential oils (terpeneless or not), concretes and absolutes ; resinoids ; terpenic by-products of the deterpenation of essential oils Prepared enzymes not elsewhere specified or in ­ cluded Miscellaneous chemical products, other than refined tall oil (ex 38.05), spirits of sulphate turpen ­ tine, purified (ex 38.07) and wood pitch (wood tar pitch) ex 38.09) Refined tall oil Sulphate turpentine, purified Wood pitch (wood tar pitch) Artificial resins and plastic materials , cellulose esters and ethers ; articles thereof, excepting films of ionomers (ex 39.02) Ionomer film Slabs of crepe rubber for soles Vulcanized rubber thread and cord, textile covered Crushing and putting into hermetically sealed con ­ tainers of natural magnesium carbonate (magnesite), whether or not calcined, other than magnesium oxide Treatment of asbestos concentrate Milling and homogenizing of mica waste Crushing and calcination or powdering of earth colours Working or processing in which the value of the non- originating products used does not exceed 20 % of the value of the finished product Manufacture from sulphur dioxide Manufacture from tanning extracts of vegetable origin , Manufacture from concentrates of essential oils in fats , in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration Manufacture in which the value of the products used does not exceed 50 % of the value of the finished product Working or processing in which the value of the non- originating materials used does not exceed 20 % of the value of the finished product Refining of crude tall oil Purification consisting of the distillation or refining of raw sulphate turpentine Distillation of wood tar Working or processing in which the value of the non- originating materials used does not exceed 20 % of the value of the finished product Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metarcrylic acid partly neutralized with metal ions, mainly zinc and sodium Lamination of crepe sheets of natural rubber Manufacture from vulcanized rubber thread or cord, not textile covered 1 . 3 . 86 Official Journal of the European Communities No L 56/45 Finished products CCT heading No Working or processing that confers the status of originating productsDescription Retreaded tyres Retreading of tyres Sheepskins and lambskins without the wool Removing wool from sheepskins and lambskins in the wool Retanned bovine cattle leather (including buffalo leather) and equine leather prepared but not parch ­ ment-dressed except leather falling within headings Nos 41.06 and 41.08 Retanning of bovine cattle leather (including buffalo leather) and equine leather, not further prepared than tanned Retanned sheepskin and lambskin leather, prepared but not parchment-dressed, except leather falling within headings Nos 41.06 and 41.08 Retanning of sheepskin and lamskin leather, not further prepared than tanned Retanning of goatskin and kidskin leather, not further prepared than tanned Retanned goatskin and kidskin leather, prepared but not parchment-dressed, except leather falling within headings Nos 41.06 and 41.08 Other kinds of retanned leather, prepared but not parchment-dressed, except leather falling within headings Nos 41.06 and 41.08 ex 40.11 ex 41.01 ex 41.02 ex 41.03 ex 41.04 ex 41.05 ex 43.02 ex 44.22 ex 47.01 ex 50.03 Retanning of other kinds of leather, not further pre ­ pared than tanned Assembled furskins Bleaching, dyeing, dressing, cutting and assembling of tanned or dressed furskins Casks, barrels , vats , tubs, buckets and other coop ­ ers' products and parts thereof Manufacture from riven staves of wood, not further prepared than sawn on one principal surface ; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn Sulphate pulp derived by mechanical or chemical means from any fibrous vegetable material, bleach ­ ed Manufacture from unbleached sulphate pulp derived by mechanical or chemical means from any fibrous vege ­ table material , provided that the value of the non-origi ­ nating products used does not exceed 60 °/o of the value of the finished product Silk waste carded or combed Carding or combing waste silk ex 50.09 ex 51.04 ex 53.11 ex 53.12 ex 54.05 ex 55.07 ex 55.08 ex 55.09 ex 56.07 Printed fabrics Printing accompanied by finishing operations (bleach ­ ing, dressing, drying, steaming, burling, mending, imp ­ regnating, sanforizing, mercerizing) of fabrics the value of which does not exceed 47,5 °/o of the value of the finished product Incandescent gas mantles Feather dusters ex 59.14 ex 67.01 ex 68.03 Manufacture from tubular gasmantle fabric Manufacture from feathers, parts of feathers or down Manufacture of articles of slateArticles of slate, including articles of agglomerated slate No L 56/46 Official Journal of the European Communities 1 . 3 . 86 Finished products CCT heading No Description Working or processing that confers the status of originating products ex 68.04 ex 68.13 ex 68.15 ex 70.10 70.13 ex 70.20 ex 71.02 ex 71.03 ex 71.05 ex 71.05 ex 71.06 ex 71.07 ex 71.07 ex 71.08 Hand polishing stones, whetstones, oilstones, hones and the like, of natural stone, of agglomerated natural or artificial abrasives, or of pottery Articles of asbestos ; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Articles of mica, including bonded mica splittings on a support of paper or fabric Cut-glass bottles Glassware (other than articles falling within head ­ ing No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor dec ­ oration, or similar uses Articles made from glass fibre Precious and semi-precious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Synthetic or reconstructed precious or semi-pre ­ cious stones, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport) Silver and silver alloys, including silver gilt and platinum-plated silver, semi-manufactured Silver, including silver gilt and platinum-plated sil ­ ver, unwrought Rolled silver, semi-manufactured Gold, including platinum-plated gold, semi-manu ­ factured Gold, including platinum-plated gold, unwrought Rolled gold on base metal or silver, semi-manufac ­ tured Cutting, adjusting and gluing of abrasive materials , which, owing to their shape, are not recognizable as being intended for hand use Manufacture of articles of asbestos or of mixtures with a basis of asbestos, or of mixtures with a basis of asbes ­ tos and magnesium carbonate Manufacture of articles of mica Cutting of bottles the value of which does not exceed 50 % of the value of the finished product Cutting of glassware the value of which does not exceed 50 % of the value of the finished product or decoration, with the exception of silk-screen printing, carried out entirely by hand, of hand-blown glassware the value of which does not exceed 50 % of the value of the finished product Manufacture from unworked glass fibre Manufacture from unworked precious and semi ­ precious stones Manufacture from unworked synthetic or reconstruc ­ ted precious or semi-precious stones Rolling, drawing, beating or grinding of unwrought silver and silver alloys Alloying or electrolytic separation of unwrought silver and silver alloys Rolling, drawing, beating or grinding of unwrought rolled silver Rolling, drawing, beating or grinding of unwrought gold, including platinum-plated gold Alloying or electrolytic separation of unwrought gold or gold alloys Rolling, drawing, beating or grinding of unwrought rolled gold on base metal or silver 1 . 3 . 86 Official Journal of the European Communities No L 56/47 Finished products Working or processing that confers the status of originating products CCT heading No Description ex 71.09 Platinum and other metals of the platinum group, semi-manufactured Rolling, drawing, beating or grinding of unwrought platinum or other metals of the platinum group ex 71.09 Platinum and other metals of the platinum group, unwrought Alloying or electrolytic separation of unwrought plati ­ num or other metals of the platinum group ex 71.10 Rolled platinum or other platinum group metals , on base metal or precious metal , semi-manufactured Rolling, drawing, beating or grinding of unwrought rolled platinum or other unwrought platinum group metals , on base metal or precious metal ex 71.16 Imitation jewellery of base metal , excluding wrist ­ watch bracelets Manufacture from base metal products, not plated or coated with precious metal , provided that the total value of all non-originating products does not exceed 50 % of the value of the finished product ex 73.15 Alloy steed and high carbon steel :  in the forms mentioned in headings Nos 73.07 to 73.13  in the forms mentioned in heading No 73.14 Manufacture from products in the forms mentioned in heading No 73.06 Manufacture from products in the forms mentioned in heading No 73.06 or 73.07 ex 73.29 Skid chains Working or processing in which the value of the non ­ originating products used does not exceed 50 °/o of the value of the finished product ex 74.01 Unrefined copper (blister copper and other) Smelting of copper matte ex 74.01 Refined copper Fire-refining or electrolytic refining of unrefined cop ­ per (blister copper and other) copper waste or scrap ex 74.01 Copper alloy Fusion and thermal treatment of refined copper, cop ­ per waste or scrap ex 75.01 Unwrought nickel (excluding electro-plating an ­ odes of heading No 75.05) Refining by electrolysis , by fusion or chemically, of nickel mattes, nickel speiss and other intermediate pro ­ ducts of nickel metallurgy ex 75.01 Unwrought nickel except nickel alloys Refining of waste by electrolysis , by melting or by chemical means of waste and scrap ex 76.01 Unwrought aluminium Manufacture by thermal or electrolytic treatment of unalloyed aluminium, waste and scrap 76.16 Other articles of aluminium Manufacture in which gauze, cloth, grill, netting, fenc ­ ing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium, are used the value of which does not exceed 50 % of the value of the finished product No L 56/48 Official Journal of the European Communities 1 . 3 . 86 Finished products Working or processing that confers the status or originating productsCCT heading No Description ex 77.02 Other articles of magnesium Manufacture from wrought bars , rods, angles, shapes and sections, plates, sheets and strip, wire, foil , rasp ­ ings and shavings of uniform size, powders and flakes, tubes and pipes and blanks therefor, hollow bars, of magnesium, the value of which does not exceed 50 % of tne value of the finished product Rolling, drawing or grinding of unwrought beryllium the value of which does not exceed 50 % of the value of the finished product Manufacture by thermal refining from bullion lead Manufacture from unwrought tungsten the value of which does not exceed 50 % of the value of the fin ­ ished product Beryllium, wrought Refined lead Tungsten, wrought Molybdenum, wrought Tantalum, wrought Other base metals , wrought Manufacture from unwrought molybdenum the value of which does not exceed 50 % of the value of the finished product Manufacture from unwrought tantalum the value of which does not exceed 50 % of the value of the fin ­ ished product Manufacture from other base metals , unwrought, the value of which does not exceed 50 % of the value of the finished product Manufacture from knife blades ex 77.04 ex 78.01 ex 81.01 ex 81.02 ex 81.03 ex 81.04 ex 82.09 ex 83.06 ex 84.05 84.06 ex 84.08 Knives with cutting blades, serrated or not (includ ­ ing pruning knives) other than knives falling within heading No 82.06 Indoor ornaments made from base metals other than statuettes Working or processing in which the value of the non ­ originating materials used does not exceed 30 % of the value of the finished product Working, processing or assembly in which the value of the products used does not exceed 40 % of the value of the finished product Steam engines (including mobile engines, but not steam tractors falling within heading No 87.01 or mechanically propelled road rollers) with self-con ­ tained boilers Internal combustion piston engines Engines and motors, excluding reaction engines and gas turbines Working, processing or assembly in which the value of the materials and parts used does not exceed 40 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that at least 50 % in value of the materials and parts (') used are originating products Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product 84.16 Calendering and similar rolling machines (other than metal-working and metal-rolling machines and glass-working machines) and cylinders therefor (') In determining the value of products, materials and parts, the following must be taken into account : (a) in respect of originating products; materials and parts, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the territory of the country where working, processing or assembly is carried out ; (b) in respect of other products, materials and parts , the provisions of Article 6 of this Protocol determining :  the value of imported products,  the value of products of undetermined origin . 1 . 3 . 86 Official Journal of the European Communities No L 56/49 Finished products Working or processing that confers the status of originating products CCT heading No Description ex 84.17 84.31 84.33 ex 84.41 ex 84.41 85.14 85.15 Machinery, plant and similar laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature, for wood, paper pulp, paper and paperboard manufacturing industries Machinery for making or finishing cellulosic pulp, paper or paperboard Paper or paperboard cutting machines of all kinds ; other machinery for making up paper pulp, paper or paperboard Sewing machines, including furniture specially designed for sewing machines with the exception of sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor Sewing machines (lock-stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor Microphones and stands therefor ; loudspeakers ; audio-frequency electric amplifiers Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navi ­ gational aid apparatus, radar apparatus and radio remote control apparatus Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 25 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product, and provided that :  at least 50 % in value of the materials and parts ( l) used for assembly of the head (motor excluded) are originating products  and the thread tension, crochet and zigzag mech ­ anisms are originating products Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product and provided that at least 50 % of the materials and parts used are originating products (2) Working, processing or assembly in which the value of the non-originating materials and parts used does not exceed 40 % of the value of the finished product and provided that at least 50 % of the materials and parts used are originating products (2) ( ) In determining the value of products, materials and parts, the following must be taken into account : (a) in respect of originating products, materials and pans, the first verifiable price paid, or the price which would be paid in case of sale, for the said products on the terntoiy or the country where working, processing or assembly is carried out ; (b) in respect of other products, materials and parts, the provision of Article 6 of this Protocol determining :  the value of imported products ,  the value of products of undetermined origin . ^ ^ Sin Exceeded1 ^ mUSt 001 reSU'1 l^e Percentage °f 3 % of the non-originating transistors laid down in List A for the same tariff heading No L 56/50 Official Journal of the European Communities 1 . 3 . 86 Finished products Working or processing that confers the status of originating productsCCT heading No Description 87.06 ex 94.01 ex 94.03 ex 95.05 ex 95.08 ex 96.01 ex 97.06 ex 98.11 Parts and accessories of the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 Chairs and other seats (other than those falling within heading No 94.02) whether or not converti ­ ble into beds, made of base metals Other furniture of base metal Articles in tortoise shell , mother of pearl, ivory, bone, horn, coral (natural or agglomerated) and other animal carving material) Articles in vegetable carving material (for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet) Brushes and brooms Golf club heads , of wood or other materials Smoking pipes, pipe bowls, of wood, root or other materials Working, processing or assembly in which the value of the materials and parts used does not exceed 15 % of the value of the finished product Working, processing or assembly in which unstuffed cotton cloth is used of a weight of 300 g/m2 or less in the form ready to use, of which the value does not exceed 25 % of the value of the finished product (') Working, processing or assembly in which unstuffed cotton cloth is used of a weight of 300 g/m2 or less in the form ready to use, of which the value does not exceed 25 % of the value of the finished product (') Manufacture from tortoise shell , mother of pearl, ivory, bone, horn , coral (natural or agglomerated) and other animal carving material ; worked Manufacture from vegetable carving material (for example corozo), meerschaum and amber, natural or reconstituted, jet (and mineral substitutes for jet); worked Manufacture using prepared knots and tufts for broom or brush making the value of which does not exceed 50 % of the value of the finished product Manufacture from roughly shaped blocks Manufacture from roughly shap&gt;ed blocks (') This rule does not apply when the general rule of change of tariff heading is applied to the other non-originating parts which are part of the composition of the final product. 1 . 3 . 86 Official Journal of the European Communities No L 56/51 ANNEX IV LIST C List of products referred to in Article 1 CCT heading No Description ex 27.07 27.09 to 27.16 ex 29.01 ex 34.03 ex 34.04 ex 38.14 Assimilated aromatic oils as defined in Note 2 to Chapter 27, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petro ­ leum spirit and benzole), for use as power or heating fuels Mineral oils and products of their distillation ; bituminous substances ; mineral waxes Hydrocarbons :  Acyclic  Cyclanes and cyclenes, excluding azulenes  Benzene, toluene, xylenes for use as power or heating fuels Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, but not including preparations containing 70 % or more by weight of petro ­ leum oils or of oils obtained from bituminous minerals Waxes with a basis of paraffin, of petroleum waxes, of waxes obtained from bitumi ­ nous minerals, of slack wax or of scale wax Prepared additives for lubricants class="page"> MOVEMENT CERTIFICATE ANNEX V 1 . Exporter (Name , full address , country) EUR.1 NO A See notes overleaf before completing title form 2. Certificate used in preferential trade between 3. Consignee (Name , full address , country) (Optional) and ( Insert appropriate countries , groups of countries or territories) 4. Country, group of countries or territory in which the products are considered as originating 5. Country, group of countries or territory of destination (1 ) If go od s a re n o t packe d , in d ic a te n u m b e r o f a rt ic le s o r s ta te 'in bul k ' a s approp riate . 6. Transport details (Optional) 7. Remarks 8. Item number; Marks and numbers ; Number and kind of packages ( 1 ); Description of goods 10. Invoices (Optional) 9. Gross weight (kg) or other mea sifre (litres, m3, etc.) 11 . CUSTOMS ENDORSEMENT 12. DECLARATION BY THE EXPORTER I , the undersigned , declare that the goods described above meet the conditions required for the issue of this certificate . Declaration certified Export document (2 ) r) C om pl et e on ly w h e re th e re gu la tio ns o f t h e ex po rti ng co un tr y o r te rr ito ry require. Form No Customs office issuing country or territory . Stamp Place and date Date (Signature) (Signature) 13. REQUEST FOR VERIFICATION, to : 14. RESULT OF VERIFICATION, Verification carried out shows that this certificate (') was issued by the customs office indicated and that the information contained therein is accurate . does not meet the requirements as to authenticity and accuracy (see remarks appended). Verification of the authenticity and accuracy of this certificate is requested . (Place and date) (Place and date) Stamp Stamp (Signature) (Signature) (') Insert X in the appropriate box. NOTES 1 . Certificates must not contain erasures or words written over one another. Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections . Any such alteration must be initialled by the person who completed the certifi ­ cate and endorsed by the customs authorities of the issuing country or territory. 2 . No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item. Any unused space must be struck through in such a manner as to make any later additions impossible . 3 . Goods must be described in accordance with commercial practice and with sufficient detail to enable them to be identified . APPLICATION FOR A MOVEMENT CERT F CATE EUR.1 NO A1 . Exporter (Name , lull address, country) 8M notes overleaf before completing this form 2. Application for a certificate to be used in preferential trade between and 3. Consignee (Name , full address , country) (Optional) ( Insert appropriate countries, groups of countries or territories) 4. Country, group of countries or territory in which the products are considered as originating 5. Country, group of countries or territory of destination ') If go od s a re n o t packe d , in di ca te n u m b er of ar ti cl es o r st a te 'in bulk' a s appropr iate . 6. Transport details (Optional) 7. Remarks 9. Gross weight (kg) or other mea sure (litres, m3, etc.) 8. Item number; Marks and numbers ; Number and kind of packages ( 1 ); Description of goods 10. Invoices (Optional ) DECLARATION BY THE EXPORTER I , the undersigned , exporter of the goods described overleaf, DECLARE that the goods meet the conditions required for the issue of the attached certificate ; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions : SUBMIT the following supporting documents ( 1 ): UNDERTAKE to submit , at the request of the appropriate authorities, any supporting evidence which these authorities may require for the purpose of issuing the attached certificate , and undertake, if required , to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods, carried out by the said authorities ; REQUEST the issue of the attached certificate for these goods . (Place and date) (Signature) ( 1 ) For example : import documents , movement certificates , invoices , manufacturer's declarations , etc ., referring to the products used in manufacture or to the goods re-exported in the same state . ANNEX VI 1FORM EUR.2 No Form used In preferential trade between (') and 2 Exporter (Name , full address , country) a Declaration by exporter I , the undersigned , exporter of the goods described below, declare that the goods comply with the requirements for the completion of this form and that the goods have obtained the status of originating products within the provisions governing preferential trade shown in box 1 . 4 Consignee (Name, full address , country) 5 Place and date 6 B e fo re co m pl et in g th is fo rm re a d ca re fu lly th e in s tr u c ti o n s o n th e o th e r s id e Signature of exporter 7 Remarks ( ! ) 8 9Country of origin ( s ) Country of destination ( 4 ) 10 Sross weight (kg) 11 Marks ; Numbers of consignment ; Description of goods 12 Authority in the exporting country ( 4 ) responsible for verification of the declara ­ tion by the exporter P ) Insert the countries, groups of countries or territories concerned . (2 ) Refer to any verification already carried out by the appropriate authorities . (3 ) The term 'country of orialn ' means country, group of countries or territory where the goods are considered to be originating . ( «) The term 'country' means country, group of countries or territory of destination. 3 14Request for verification The verification of the declaration by the exporter on the front of this form is reauested (*) Result of verification Verification carried out shows that (') the statements and particulars given in this form are accurate . this form does not meet the requirements as to accuracy and authenticity (see remarks appended) . 19 19 . (Place and date) (Place and date) Stamp Stamp (Signature) (Signature) ( 1 ) Insert X in the appropriate box. (*) Subsequent verifications of forms EUR. 2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the accuracy of the information regarding the authenticity of the forms and the true origin of the goods In question. Instructions for the completion of form EUR. 2 1 . A form EUR . 2 may be made out only for goods which in the exporting country fulfil the conditions specified by the provisions governing the trade referred to in box 1 . These provisions must be studied carefully before the form is completed . 2 . In the case of a consignment by parcel post the exporter attaches the form to the dispatch note . In the case of a consignment by letter post he encloses the form in a package . The reference 'EUR . 2' and the serial number of the form should be stated on the customs green label declaration C1 or on the customs declaration C2/CP3 , as appropriate . 3 . These instructions do not exempt the exporter from complying with any other formalities required by customs or postal regulations. 4 . An exporter who uses this form is obliged to submit to the appropriate authorities any supporting evidence which they may require and to agree to any inspection by them of his accounts and of the processes of manufacture of the goods described in box 1 1 of this form. 1 . 3 . 86 Official Journal of the European Communities No L 56/59 ANNEX VIIA DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice o were produced in (2) and satisfy the rules of origin governing preferen ­ tial trade with : C) I undertake to make available to the customs authorities, if required, evidence in support of this declaration. 0 o c Note The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration . The footnotes do not have to be reproduced. (')  If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows : listed on this invoice and marked were produced  If a document other than the invoice or an annex to the invoice is used (see Article 3), the name of the document concerned shall be mentioned instead of the word 'invoice'. O The Community, Member State or partner State . Where a partner State is given, a reference must also be made to the Community customs office holding the EUR.l(s) or EUR.2(s) concerned, giving the No of the certificate(s) or form(s) concerned and, if possible, the relevant customs entry No involved . (J) List partner State or States concerned. (4) Place and date. (s) Name and function in company. (4) Signature . No L 56/60 Official Journal of the European Communities 1.3 . 86 ANNEX VII B LONG-TERM DECLARATION FOR PRODUCTS HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods described below : C) O which are regularly supplied to (3) were produced in ( ) and satisfy the rules of origin governing preferential trade with O ­ This declaration is valid for all further shipments of these products dispatched from to (6). I undertake to inform (3) immediately if this declaration is no longer valid. I undertake to make available to the customs authorities, if required, evidence in support of this declaration . o (') o Note The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers ' declaration. The footnotes do not have to be reproduced . (') Description. (2) Commercial designation as used on invoices, e.g . model No . 3) Name of company being supplied. 4) The Community, Member State or partner State . Where a partner State is given, a reference must be made to the Community customs office holding the EUR.l(s) or EUR.2(s) concerned. 5) List partner State or States concerned . ') Insert dates . The period should not normally, subject to the conditions laid down by the customs authorities , exceed 12 months . 7) Place and date . ") Name and function, name and address of company. ') Signature . 1 . 3 . 86 Official Journal of the European Communities No L 56/61 ANNEX VIIG DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice . o were produced in C) and incorporate the following components or materials which do not have Community origin for preferential trade : 0 o 0 C) I undertake to make available to the customs authorities, if required, evidence in support of this declaration. o ( ¢) o Note The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers ' declaration. The footnotes do not have to be reproduced. (')  If only some of the goods listed on the invoice are concerned they should be clearly indicated or marked and this marking entered on the declaration as follows : 'Listed on this invoice and marked were produced  It a document other than the invoice or an annex to the invoice is used (see Article 3), the name of the document concerned shall be mentioned instead of the word 'invoice'. (2) The Community or Member State . (J) Description is to be given in all cases . The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined . (4) Customs values to be given only if required . (5) Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as 'third country'. (4) 'and have undergone the following processing in [the Community] [Member State! information is required . to be added with a description or the processing carried out it this (7) Place and date . (*) Name and function in company. O Signature . No L 56/62 Official Journal of the European Communities 1 . 3 . 86 ANNEX VII D LONG-TERM DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods described below (') O which are regularly supplied to (3) were produced in (4) and incorporate the following components or materials which do not have Community origin for preferential trade : O C) o (') This declaration is valid for all further shipments of these products dispatched from to ('). I undertake to inform O immediately if this declaration is no longer valid . I undertake to make available to the customs authorities, if required, evidence in support of this declaration . (10) o  n Note The text inside the box, suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration . The footnotes do not have to be reproduced. ( ) Description. (2) Commercial designation as used on invoices, e.g. model No. (J) Name of company being supplied. (4) The Community or Member State . (s) Description is to be given in all cases . The description must be adequate and should be sufficiently detailed to allow the tariff classification of the goods concerned to be determined . (6) Customs values to be given only if required. (7) Country of origin to be given only if required. The origin to be given must be a preferential origin, all other origins to be given as 'third country'. (') 'and have undergone the following processing in [the Community] [Member State] ' to be added with a description of the processing carried out if this information is required. (') Insert dates . - The periods should not normally, subject to the conditions laid down by the customs authorities, exceed 12 months . ( 10) Place and date. (n) Name and function , name and address of company^ (") Signature . ANNEX VII 1 . Supplier (Full name and address, country) 2. No INFORMATION CERTIFICATE 3. Consignee (Full name and address , country) For use in facilitating the preferential trade between the European Communities and (Name of country or countries or preferential arrangement) 4. RemarksNOTES ( 1 ) The term ' invoice ' shall also be taken as including delivery notes or other commercial documents relat ­ ing to the shipment or shipments concerned and upon which the declaration or declarations con ­ cerned were given . (2) In the case of long-term declarations, this box need not be completed . (3) The goods shown in box 6 must be described in accordance with commercial practice and with suffi ­ cient details to enable them to be identified . (*) Indicate appropriate text . 5 . Invoice(s) No(s) ( 1 ) (2 ) 6 . Item number  Marks and numbers  Number and kind of packages  Description of goods supplied (3) 7 . Net mass (kg ) 8 . This/These declaration(s) concerning the origin status of the goods described above in box 6 made (4) : on the invoice(s) ( 1 ) shown in box 5 and which are attached to this certificate on my long-term declaration of . (Date) is/are correct . Place : Date : Name and signature : Stamp : Type : 9 . CUSTOMS CERTIFICATION Declaration certified Customs document (where appropriate ) : No : Customs office : Issuing country or territory : Date : Signature : class="page"> ANNEX X 1 . Supplier (Full name and address, country) 2. No 3. Consignee (Full name and address , country) APPLICATION FOR INFORMATION CERTIFICATE For use in facilitating the preferential trade between the European Communities and (Name of country or countries or preferential arrangement) 4. RemarksNOTES ( 1 ) The term ' invoice' shall also be taken as including delivery notes or other commercial documents, relat ­ ing to the shipment or shipments concerned and upon which the declaration or declarations con ­ cerned were given . (2) In the case of long-term declarations, this box need not be completed . (3) The goods shown in box 6 must be described in accordance with commercial practice and with suffi ­ cient details to enable them to be identified . (4) Indicate appropriate text. 5 . Invoice(s) No s) (') (2 ) 6 . Item number  Marks and numbers  Number and kind of packages  Description of goods supplied (3) 7. Net mass (kg) 8. This/These declaration (s) concerning the origin status of the goods described above in box 6 made (4) : on the invoice(s) ( 1 ) shown in box 5 and which are attached to this certificate on my long-term declaration of . (Date ) is/are correct . Place : Date : Name and signature :